Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 1 of 107




                             Exhibit 1
                                                                       001
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 2 of 107




                                                                       002
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 3 of 107




                                                                       003
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 4 of 107




                                                                       004
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 5 of 107




                                                                       005
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 6 of 107




                                                                       006
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 7 of 107




                                                                       007
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 8 of 107




                                                                       008
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 9 of 107




                                                                       009
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 10 of 107




                                                                        010
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 11 of 107




                                                                        011
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 12 of 107




                                                                        012
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 13 of 107




                                                                        013
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 14 of 107




                                                                        014
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 15 of 107




                                                                        015
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 16 of 107




                                                                        016
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 17 of 107




                                                                        017
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 18 of 107




                                                                        018
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 19 of 107




                                                                        019
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 20 of 107




                                                                        020
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 21 of 107




                                                                        021
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 22 of 107




                                                                        022
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 23 of 107




                                                                        023
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 24 of 107




                                                                        024
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 25 of 107




                                                                        025
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 26 of 107




                                                                        026
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 27 of 107




                                                                        027
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 28 of 107




                                                                        028
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 29 of 107




                                                                        029
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 30 of 107




                                                                        030
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 31 of 107




                                                                        031
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 32 of 107




                                                                        032
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 33 of 107




                                                                        033
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 34 of 107




                                                                        034
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 35 of 107




                                                                        035
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 36 of 107




                                                                        036
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 37 of 107




                                                                        037
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 38 of 107




                                                                        038
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 39 of 107




                                                                        039
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 40 of 107




                                                                        040
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 41 of 107




                                                                        041
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 42 of 107




                                                                        042
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 43 of 107




                                                                        043
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 44 of 107




                                                                        044
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 45 of 107




                                                                        045
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 46 of 107




                                                                        046
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 47 of 107




                                                                        047
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 48 of 107




                                                                        048
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 49 of 107




                                                                        049
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 50 of 107




                                                                        050
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 51 of 107




                                                                        051
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 52 of 107




                                                                        052
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 53 of 107




                                                                        053
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 54 of 107




                                                                        054
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 55 of 107




                                                                        055
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 56 of 107




                                                                        056
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 57 of 107




                                                                        057
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 58 of 107




                                                                        058
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 59 of 107




                                                                        059
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 60 of 107




                                                                        060
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 61 of 107




                                                                        061
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 62 of 107




                                                                        062
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 63 of 107




                                                                        063
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 64 of 107




                                                                        064
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 65 of 107




                                                                        065
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 66 of 107




                                                                        066
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 67 of 107




                                                                        067
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 68 of 107




                                                                        068
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 69 of 107




                                                                        069
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 70 of 107




                                                                        070
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 71 of 107




                                                                        071
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 72 of 107




                                                                        072
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 73 of 107




                                                                        073
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 74 of 107




                                                                        074
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 75 of 107




                                                                        075
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 76 of 107




                                                                        076
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 77 of 107




                                                                        077
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 78 of 107




                                                                        078
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 79 of 107




                                                                        079
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 80 of 107




                                                                        080
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 81 of 107




                                                                        081
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 82 of 107




                                                                        082
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 83 of 107




                                                                        083
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 84 of 107




                                                                        084
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 85 of 107




                                                                        085
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 86 of 107




                                                                        086
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 87 of 107




                                                                        087
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 88 of 107




                                                                        088
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 89 of 107




                                                                        089
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 90 of 107




                                                                        090
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 91 of 107




                                                                        091
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 92 of 107




                                                                        092
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 93 of 107




                                                                        093
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 94 of 107




                                                                        094
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 95 of 107




                                                                        095
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 96 of 107




                                                                        096
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 97 of 107




                                                                        097
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 98 of 107




                                                                        098
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 99 of 107




                                                                        099
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 100 of 107




                                                                         100
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 101 of 107




                                                                         101
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 102 of 107




                                                                         102
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 103 of 107




                                                                         103
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 104 of 107




                                                                         104
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 105 of 107




                                                                         105
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 106 of 107




                                                                         106
Case 4:19-cv-00386-JAJ-CFB Document 1-3 Filed 12/02/19 Page 107 of 107




                                                                         107
